Citation Nr: 0631027	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include the question of timeliness of the 
substantive appeal.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1999, July 2000, and July 2002 rating decisions 
issued by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In December 1999 and July 2000 rating decisions, the RO 
denied the veteran's claim for entitlement to service 
connection for PTSD as not well grounded and notified the 
veteran of those decisions and his appellate rights in 
letters dated December 21, 1999 and July 24, 2000.  
Subsequently, in July 2002, the RO reconsidered and denied 
the veteran's PTSD claim on the merits.  The veteran was 
notified of the decision and his appellate rights in a letter 
dated July 29, 2002.

2.  An October 10, 2002 letter from the veteran has been 
construed as a notice of disagreement (NOD) with the PTSD 
claim.

3.  By letter dated January 8, 2004, VA notified the veteran 
and his representative of a statement of the case (SOC), 
addressing the veteran's PTSD claim, and advised that he had 
60 days to submit a substantive appeal.

4.  The veteran's substantive appeal was received on March 
17, 2004.

5.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.

6.  In a July 2006 letter, the Board notified the veteran and 
his representative that they had 60 days to request a hearing 
or to submit additional evidence or argument showing that a 
substantive appeal was filed on time.  The veteran replied in 
August 2006.


CONCLUSION OF LAW

In the absence of a timely filed substantive appeal, the 
Board is without jurisdiction to review the issue of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109(b), 20.200, 
20.202, 20.302, 20.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board is initiated by filing a timely NOD, 
and is perfected by filing a timely substantive appeal.  
38 C.F.R. §§ 20.200, 20.202 (2006).  The substantive appeal 
may be set forth on a VA Form 9 (Appeal to the Board of 
Veteran's Appeals), or a predecessor form, or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 C.F.R. § 20.202 (2006). 

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within any extended time 
limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 3.109(b), 20.302(b), 20.303 
(2006).  The Court of Appeals for Veterans Claims (Court) has 
held that, if the claimant fails to file a substantive appeal 
in a timely manner, "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes an NOD or substantive appeal, was mailed five days 
prior to the actual receipt of the document by the RO, 
excluding Saturdays, Sundays, and legal holidays.  38 C.F.R. 
§§ 20.305(a), 20.306 (2006).

In December 1999 and July 2000 rating decisions, the RO 
denied the veteran's claim for entitlement to service 
connection for PTSD as not well grounded.  In a July 2002 
rating decision, the RO denied the veteran's PTSD claim on 
the merits.  The RO notified the veteran of its rating 
decision and his appellate rights in a letter dated July 29, 
2002.  In a letter dated October 10, 2002, the veteran stated 
that he disagreed with the RO's decision regarding his 
service-connection claim for PTSD; the letter was construed 
as an NOD with regard to the July 2002 denial of his claim 
for PTSD claim.  An SOC pertaining to his PTSD claim was 
issued on January 8, 2004.  In that notification letter, the 
veteran and his representative were advised that he had 60 
days to submit a substantive appeal.  On March 17, 2004, the 
RO received, from the veteran, a VA Form 9, substantive 
appeal pertaining to the issue of PTSD.  There is no earlier 
document or communication in the file that may be interpreted 
as a substantive appeal as to this issue, and a request for 
an extension of time to file the appeal was not received by 
the RO.

In a July 2006 letter, the Board notified the veteran and his 
representative of its determination that a review of the 
record indicated that a timely substantive appeal had not 
been filed with respect to the issue of entitlement to 
service connection for PTSD, and that, as a result, an appeal 
had not been perfected as to that issue.  In a statement 
received in August 2006, the veteran indicated that he had no 
more evidence or argument to provide and did not want a 
hearing.  Thus, the Board finds that the veteran and his 
representative have been given sufficient opportunity to 
present evidence and/or argument on the timeliness question, 
and that no argument or evidence has been presented that 
changes the basic facts outlined above, or establishes a 
legal exception to the time limits in which to timely perfect 
an appeal.

The Board finds that, since the veteran's March 17, 2004, 
substantive appeal was received more than one year after 
notice of the July 29, 2002 rating decision and more than 60 
days after the issuance of the SOC on January 8, 2004, it may 
not be accepted as timely.  In addition, neither the veteran 
nor his representative requested an extension of time in 
which to file the substantive appeal pursuant to 38 C.F.R. 
§ 20.303 (which requires a request for extension to be 
submitted in writing, and prior to the expiration of time for 
filing the substantive appeal).  Furthermore, under the 
mailbox rule, the veteran's March 17, 2004 substantive appeal 
can be presumed to have been postmarked on March 10, 2004, 
excluding Saturdays and Sundays, which is still two days 
beyond the 60-day requirement following the issuance of the 
SOC.

In summary, in a case where the veteran's substantive appeal 
was filed both more than 60 days from the date that the RO 
mailed the SOC to him, and more than one year from the date 
the RO mailed notification of its decision to him, and where 
no timely request for extension of time was filed, the 
substantive appeal must be considered untimely.  Accordingly, 
the Board is currently without jurisdiction to consider the 
veteran's claim.  Finally, in this instance, where the law is 
dispositive, compliance with VA's duty to notify and assist 
is not necessary.  See generally Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


